102755A1
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2020, 12/4/2020, and 3/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 30+ pages of information disclosure statements are being considered by the examiner.  The examiner would like to point out that it has been held in the courts that the "applicant has [an] obligation to call the most pertinent prior patent to [the] attention of [the] Patent Office in a proper fashion." [Penn Yan Boats, Inc. V. Sea Lark Boats, Inc., et al. 175 USPQ 260 (DC SFla 1972)].
Election/Restrictions
Applicant's election with traverse of Group I claims 1-4, 6, 8-11, 13-14 in the reply filed on 4/29/2022 is acknowledged.  The traversal is on the ground(s) that that there would not be an undue burden to search Groups I and II together.  This is not found persuasive because independent method claim 15 requires limitation to panthenol, pantothenic acid, or catechin which none of these are required in any of the claims of Group I.  Accordingly searching 2 different methods, each of which comprising a plurality of different compositions and components, within 1 application is undue burden.  
	The requirement is still deemed proper and is therefore made FINAL.
Non-Final Rejection
Claims 1-4, 6, 8-11, 13-14 and 23 are pending for examination.  Claims 6, 7, 12 and 16 are cancelled.  Claims 15, 17-20 are non-elected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-11, 13-14 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention and as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: N acetyl cysteine.  The original claim 1 required N acetyl cysteine however, while it was amended out, BRI of claim 1 can include N acetyl cysteine which is supported by the specification. However, new claim 23 specifically excludes N acetyl cysteine making it unclear and not in line with the entirety of the specification US2021/0009922A1 where N acetyl cysteine is critical to the invention.  See [abstract, 0032, 0040, 0049, the whole specification requires N acetyl cysteine.  
	Furthermore, claims 1-4, 6, 8-11, 13-14 and 23 language to biofilm matter, it is unclear and indefinite how to comprehend the claim language of “enzymatic mixture to attack the biofilm… since said agent is defined in the instant specification as N acetyl cysteine, panthenol, and a catechin, yet none of these are in the claim language and limitations from the specification are not read into the claim language. 
	Claim 2 limitation to “bacterial spores adapted to become active in…” is unclear and indefinite what is included or excluded by the method step of adapted?  
	Claim 4 is unclear and indefinite how this claim language to a composition can depend from a method claim.
	Claim 8 is unclear and indefinite for its use of the term “substantially free” since it is not described by the specification as to how to quantify such language.  For purposes of examination substantially free is meant that it is free of non-enzymatic bleaching agents.
Claim 14 recites the limitation "an item of clothing" in claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depends from claim 1 but the range of the lipase is outside the range of the enzyme mixture in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Evidence that claim 23 fail(s) to correspond in scope with that which the inventor or a joint inventor, or for pre-AIA  applications the applicant regards as the invention can be found in the specification US2021/0009922A1 where N acetyl cysteine is critical to the invention.  See [abstract, 0032, 0040, 0049, as specific portions of the whole specification requiring N acetyl cysteine. Examiner finds no support for an inventive method step of excluding N acetyl cysteine in the specification as originally filed.   Examiner notes page 32 [0359] removes the NAC in the control experiment, but a control experiment is not the invention and cannot be support for claim language to its exclusion.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 8-9, 11, and 23 are rejected under 35 U.S.C. 103 as obvious over McHatton et al. (US2018245259A1).
teach method for treating a textile item having or suspected of having biofilm matter in 	McHatton et al. teach a method of inhibiting or preventing the production of laundry malodor caused by at least one malodor causing bacteria or at least one bacteria capable of causing malodor, comprising contacting a fabric or a laundry washing machine with at least one microorganism capable of inhibiting or preventing the production of malodor caused by the at least one malodor causing bacteria or the at least one bacteria capable of causing malodor see abstract and claim 1.  Limitation of claim 1, is met by the prior art claim 1 and example 6 isolating biofilm proliferation, see page 25, example 6 and claim 1.  The growth kinetics described in [0100] of example 6 encompasses the scope of the claim language to providing suitable time for the enzymatic mixture to attack the biofilm. [0021] teaches washing the textile item, wherein the enzymatic composition comprises: (a) water, (b) from 0.01% to 60% of a surfactant, [0032] and (c) from 1% to 20% of an enzyme mixture comprising at least two of lysozyme, proteinase, amylase, mannanase, lipase, pectinase, DNAse and cellulase-is met by [0038] on page 6 teaching specifically teaching one or more enzymes may be present in a composition of the invention. Especially contemplated enzymes include the same as claim 1, namely, one or more proteases, alpha - amylases, cellulases, lipases, phospholipases, peroxidases / oxidases, pectate lyases, and mannanases.  It is the Examiner’s position that the teaching in [0032-0038] also meets the instant claim 11. 
	McHatton et al. teach in [0037] encompassing claim 2, wherein the enzymatic composition further comprises from 0.01% to 10% by weight of bacterial spores adapted to become active in response to the presence of contaminants on textiles selected from at least one of proteins, carbohydrates, lipids, and carbohydrates, the spores then
producing enzymes that attack a portion of said contaminants is met by the art teaching the Microbial cultures ( e . g . , bacterial cultures , such as natural bacterial cultures or genetically modified bacterial cultures via classical and / or directed mutagenesis ) can be used to supply enzymes in culture and produce enzymes , including on demand in response to the presence of certain compounds . One or more microbial cultures can , among other things , produce one or more enzymes to produce a cleaning effect , to completely degrade a compound and / or use the components and energy from the enzymatic action to produce more bacteria.  It is the Examiners position that the contaminants are met by the art teaching cleaning laundry which one of ordinary skill would reasonably expect to have both body odor and food stains from proteins, fats, carbs on skin and commonly known foods that end up on clothes.
	McHatton et al. guide one of ordinary skill to the material limitations of claim 3, on page 4, [0024] teaching with a preferred range of 1x105 -1x106 CFU / g of detergent and guides one of ordinary skill to optimize this range by teaching effective amounts can be determined by one skilled in the art using routine assays.  It is the Examiner’s position that the range taught by McHatton et al. encompass the claim 2, wherein the concentration of the bacterial spores is between 1 x 105 and 5 x 1010 colony forming units per ml.
	McHatton et al. do not teach wherein the enzymatic composition is
packaged with indicia instructing a user to wait at least 5 minutes between
applying the enzymatic composition and washing the textile, wherein washing
comprises washing in water with a laundry detergent. It is the Examiner’s position that this claim language is a commonly known wait time and instructions are not inventive and MPEP 2111.05 states that USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate. See In re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004). The rationale behind the printed matter cases, in which, for example, written instructions are added to a known product, has been extended to method claims in which an instructional limitation is added to a method known in the art. Similar to the inquiry for products with printed matter thereon, in such method cases the relevant inquiry is whether a new and unobvious functional relationship with the known method exists. See In re Kao, 639 F.3d 1057, 1072-73, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d 1267, 1279, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010).
	Page 16, item 68 on the left column encompasses the material limitation to claim 6 wherein the enzymatic composition is provided as a liquid.
	Example 6, on page 25 encompasses the material limitation of claim 8 to wherein the method is effective in reducing the amount of biofilm matter present or the surface area with biofilm matter present in the textile item, and is also effective in reducing malodor in the textile item, while also being substantially free of non-enzymatic bleaching agents since there is no mention to any bleach in the prior art.
	Limitation of claim 9 to visualizing the presence of suspected biofilm matter using UV light is taught in [0072] using Fluorescent Plate Reader (Cat # FLx800-I) every 20 min for 99 hours with shaking at 10 sec intervals before every read, incubation at ambient temperature, and excitation/emission filters with specifications of 485/20 and 600/40, respectively. Fluorescence above background levels (ascertained from control wells with no odor molecule or carbon of any kind added) was deemed positive for growth and biodegradation on the odor molecule.  
	McHatton et al. encompass the material limitation of claim 23 wherein the composition does not comprise N-acetyl cysteine because it does not teach it in the specification.
	McHatton et al. do not exemplify a method for treating a textile as required by claim 1.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed method of treating a textile because McHatton et al. teach a method of inhibiting or preventing the production of biofilm, comprising contacting a fabric or a laundry washing machine with at least one microorganism capable of inhibiting or preventing the production of malodor caused by the at least one malodor causing bacteria or the at least one bacteria capable of causing malodor in general. 
Claims 13-14 are rejected under 35 U.S.C. 103 as obvious over McHatton et al. (US2018245259A1) as applied to claims 1-4, 6, 8-9, 11, and 23 above, and further in view of Good Housekeeping Stay fresh & Safe June 24, 2010, and Klingman (US2011/0256082 A1).
	McHatton et al. (US2018245259A1) is relied upon as set forth above.  
McHatton et al. do not recite the method of claim 13-14. 
	It is the Examiner’s position that one of ordinary skill is apprised of the knowledge that shirts, pants, undergarments are textile items having a malodorous
region commonly associated with a portion of the wearer's body.  Said limitations are not patentable.  Limitation to wherein the wearer is also provided with a deodorant comprising at least 0.1% of an alpha hydroxy acid having a pH from 2.8 to 5.5, wherein the wearer is instructed to apply the deodorant at least once to the underarms or the region on the body associated with malodor detected in the textile item, followed by or preceded by wearing the item of clothing while also using the deodorant applied to the portion of the body associated with a region of malodor in the textile item is also good general hygiene and not patentable method steps. See the attached Goodhouskeeping PDF explicitly teaching that it is commonly known knowledge to that a deodorant is not a cosmetic indulgence but a vital hygiene product. A good quality deodorant reduces perspiration, prevents pigmentation and checks the growth of bacteria, besides masking unwanted odour. Make the use of a deodorant an essential after-bath ritual. Dry the armpits thoroughly and use deodorant.  See the attached Good Housekeeping Stay fresh & Safe June 24, 2010 and furthermore, instructions to user are not patentable and MPEP 2111.05 states that USPTO personnel need not give patentable weight to printed matter absent a new and unobvious functional relationship between the printed matter and the substrate.. 
	McHatton et al. do not teach deodorant has comprising at least 0.1% of an alpha hydroxy acid having a pH from 2.8 to 5.5 as is required by claim 13 or the deodorant wipe comprising an aqueous material having at least 0.5% by weight of probiotic material selected from a microbial filtrate, bacteria, or bacterial spores of claim 14. 
	Klingman (US2011/0256082 A1) establishes the state of the art that deodorant wipes comprise alpha hydroxy acid See example 2 teaching 8% lactic acid (encompassing the claimed range of at least 0.1%) having the pH of 4.5 and [0079] guides one of ordinary skill to include probiotic agents to enhance the growth of lactobaccili or other desirable bacteria, and the like. (see page 8,[0079] and page 3, [0021-0022] teaching efficacious amounts of about 0.5% of higher.  And a teaching to deodorant wipes commonly known can be found in [0024].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify McHatton et al. with the method of claim 13-14 because Good Housekeeping Stay fresh & Safe and Klingman (US2011/0256082 A1) establishes the state of the art that deodorant wipes comprise alpha hydroxy acid and probiotics in the claimed amounts and their use is commonly known in general hygiene. One of ordinary skill in the art would have been motivated to combine the teaching recited in the combination rejection since all are in the analogous art of hygiene.
	Claim 10 is rejected under 35 U.S.C. 103 as obvious over McHatton et al. (US2018245259A1) as applied to claims 1-4, 6, 8-9, 11, and 23 above, and further in view of Moses et al. “STUDY OF THE CHEMICAL TREATMENT ON COTTON FABRICS TO INCREASE THE UV PROTECTION AND ANTI-ODOUR RETENTION PROPERTIES).
	McHatton et al. (US2018245259A1) is relied upon as set forth above. The dye of claim 10 is taught on page 16, item 72, however, it is taught in the composition and not applied on the textile as is required by claim 10.  
	Moses et al. teach chemical treatment of cotton cellulose without changing their fibrous form is a common practice in the textile industry. In this paper, cotton (woven and knitted) fabrics are selected and reacted with sodium hydroxide, morpholine or cellulase enzyme. The fabrics are then dyed by 6 different natural dyes: annatto, onion, pomegranate, indigo, myrobalan, barberry; and 2 synthetic dyes (reactive and sulphur dyes) and subsequently finished. The fabrics are then studied for their dyeing characteristics (K/S value), antibacterial activities, anti-odour and UV protection behavior.  See abstract in the pdf attached.  
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the method of claim 10 because Moses et al. “STUDY OF THE CHEMICAL TREATMENT ON COTTON FABRICS TO INCREASE THE UV PROTECTION AND ANTI-ODOUR RETENTION PROPERTIES) establishes the state of the art that it is commonly known to dye fabrics are then studied for their dyeing characteristics (K/S value), antibacterial activities, anti-odour and UV protection behavior and McHatton et al. teach fluorescence to measure odor levels [0072] in general.  One of ordinary skill would have been motivated to combine the teachings of McHatton with Moses since both are in the analogous art of studying the anti-odour fabric characteristics in general.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        


/PREETI KUMAR/Examiner, Art Unit 1761